DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
Any use of the word, “Korean” in this application (e.g., paragraph [0001] of the specification) is presumed to refer to the Republic of Korea, not to the Democratic People’s Republic of Korea.

The replacement drawing sheet of August 9, 2019 is hereby APPROVED.

The drawings of July 15, 2019 as corrected by the drawing of the replacement drawing sheet of August 9, 2019 are hereby accepted as FORMAL.

Please note that any mention of line numbers of claims in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below.

Prior Art Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Baldanzini (WO2010/004017A2) in view of Nishimura (EP1130416A2).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of vehicle sensing systems.
The text of independent claim 1 is as follows:
“1. An object sensing apparatus, comprising: an object sensor mounted at a front of a vehicle; a vertical-tilting mechanism configured to allow the object sensor to tilt around a horizontal axis; and a horizontal-rotating mechanism configured to allow the object sensor to rotate around a vertical axis.”  
Looking, first, to independent claim 1, Baldanzini (WO2010/004017A2), hereinafter Baldanzini (‘017), discloses generally, “An object sensing apparatus” (line 1) 
The claim 1 “object sensor mounted at a front of the vehicle” (line 2) is substantially-met by the Baldanzini (‘017) “at least one sensor 23” (e.g., see page 6 at lines 9-12), but Baldanzini (‘017) does not make entirely clear where the “at least one sensor 23” is located.  In that the Baldanzini (‘017) “at least one sensor 23” is disclosed generally as detecting the shape of the road, at least, indirectly, it would have been obvious to one of ordinary skill-in-the-art to place the “at least one sensor 23” in a position “at a front of a vehicle.”
As for the claim 1 “vertical-tilting mechanism configured to allow the object sensor to tilt around a horizontal axis” (lines 3-4) and the claim 1 “horizontal-rotating mechanism configured to allow the object sensor to rotate around a vertical axis” (lines 5-6), these are substantially-met by the “first motor 34” and the “second motor 35” in Baldanzini (‘017), noting, for example, page 5 at lines 25-32.  However, Baldanzini (‘017) does not disclose that the “object sensor” tilts (lines 3-4) or that the “object sensor” rotates (lines 5-6) as claimed.  In Baldanzini (‘017), the tilting and the rotation is performed on the “headlight 20.”
Nishimura (EP1130416A2), hereinafter Nishimura (‘416), teaches the use of a laser radar that is housed within the “headlight unit 10” (column 4, paragraph [0021]) to detect the “forward condition” of the road (column 1, paragraph [0006]) to automatically correct the direction of the radar in the headlight assembly (column 3, paragraph [0016] at line 11 through column 4 at line 1) for the advantage of “any front condition existing ahead of the vehicle” being “detected accurately” (column 3, paragraph [0016] at line 15 
In that each and every claimed feature in independent claim 1 is plainly present in the combination of Baldanzini (‘017) in view of Nishimura (‘416) as set forth above, independent claim 1 is obvious over the combination of Baldanzini (‘017) in view of Nishimura (‘416) as set forth above.
The further limitations of dependent claim 2 are met by the combination of Baldanzini (‘017) in view of Nishimura (‘416) as set forth above in the rejection of independent claim 1 in that in that combination the radar sensor is within the headlight assembly (Nishimura: column 4, paragraph [0021]).
With respect to the further limitations of dependent claim 3, these are met by the combination of Baldanzini (‘017) in view of Nishimura (‘416) as set forth above in the rejection of independent claim 1 in that the Baldanzini (‘017) “support 31” as it would appear in the applied combination would read on the claim 3 “sensor holder,” noting, for example, Baldanzini (‘017) at page 5, lines 18-22.




Potentially-Allowable Subject Matter
Claims 4-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The combination of the claimed features of independent claim 1, plus those of dependent claim 3, plus those of dependent claim 4, would be allowable over the prior art of record in that the further limitations of dependent claim 4 are not disclosed in the prior art of record, and would not have been obvious to one of ordinary skill-in-the-art.  In that each of dependent claims 5-14 depends ultimately from dependent claim 4, each of dependent claims 5-14 would be allowable as indicated above for, at least, the reasons for which dependent claim 4 would be allowable as indicated above.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cornic et al (‘994) is of general interest for the disclosed use of the horizontal and vertical axes in a vehicle radar, for example, please see the abstract.
Kolhoff (‘900) is of general interest for showing a two-axis antenna system for a radar, noting, for example, the abstract and page 2, lines 27-29.
Remmell et al (‘695) is of general interest for showing a vehicle guidance system with an antenna (22) that moves on two axes.
Teranishi et al (‘045) is of general interest for showing a radar device within a vehicular lamp assembly.

McCartney (‘721) is of general interest for showing an antenna that can move with respect to two axes.
Kusagaya (‘810) is of general interest for showing a vehicle headlight assembly in which the lamp unit can be made to tilt, and in which radar may be used, noting, paragraph [0032] at lines 3-4.
Okuchi et al (‘248) is of general interest for showing a system that adjusts the optical axis of headlights, and that uses laser radar.
Holmes (‘450) is of general interest for showing the controlling of headlights by means of an apparatus that includes a radar.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648